DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 102	2
Conclusion	5




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 8/28/20.  Claims 1-7 are currently pending.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Sampson et al (US 8,724,907 B1).           Regarding claim 1, Sampson discloses an image processing device comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to; select a first feature quantity of a document image that is a character recognition target among first feature quantities that are recoded in advance on the basis of a result of a character recognition process for a plurality of document images and represent features of character strings of an item for each type of the document images and for each specific item (see col. 6, lines 14-16); 
perform a character recognition process for the document image that is the character recognition target (see col. 7, lines 8-11); 
select a character string of a specific item corresponding to the first feature quantity among the character strings acquired as a result of the character recognition process (see col. 6, lines 21-36); and acquire a determination result indicating whether or not a character string that has been input in advance matches the character string of the specific item in a case in which none of the character strings acquired as a result of the character recognition process are selected as the character string of the specific item (see col. 8, lines 27-30, col. 9, lines 1-22, col. 10, lines 55-col. 11, line 22).
Regarding claims 2-5, Sampson discloses select the first feature quantity representing a position of the character string of the specific item in the document image, and present the document image representing the position of the character string of the specific item and the character string that has been input in advance to a user and acquire the determination result indicating whether or not the character string of the specific item appearing in the document image matches the character string that has been input in advance (see col. 6, lines 14-36);
perform, using the character string that has been input in advance, machine learning for acquiring information used for selecting the character string of the specific item among the character strings acquired as the result of the character recognition process in a case in which none of the character strings acquired as the result of the character recognition process are selected as the character string of the specific item, and the determination result indicates that the character string that has been input in advance matches the character string of the specific item (see col. 4, lines 65-col. 5, lines 10; col. 5, lines 29-43; col. 22, lines 5-18);
perform the machine learning in any one of a case in which any one of the character strings acquired as the result of the character recognition process is selected as the character string of the specific item and a case in which none of the character strings acquired as the result of the character recognition process are selected as the character string of the specific item (see col. 4, lines 65-col. 5, lines 10; col. 5, lines 29-43; col. 22, lines 5-18); 
perform the machine learning in a case in which none of the character strings acquired as the result of the character recognition process are selected as the character string of the specific item and suppress execution of the machine learning in a case in which any one of the character strings acquired as the result of the character recognition process is selected as the character string of the specific item (see col. 4, lines 65-col. 5, lines 10; col. 5, lines 29-43; col. 22, lines 5-18).

Regarding claims 6-7, the claims are analyzed as a method and non-transitory CRM that implements the limitations of claim 1 (see rejection of claim 1).





Conclusion
Claims 1-7 are rejected.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666